 

Exhibit 10.8

 



INVENTERGY GLOBAL INC.

 

December 29, 2017

 

TCA Global Credit Master Fund, LP

3960 Howard Hughes Parkway, Suite 500

Las Vegas, NV 89169

Attention: Robert Press

 

Re. Post-Closing Side Letter

 

Reference is hereby made to that certain Securities Purchase Agreement, dated of
even date herewith (the “Purchase Agreement”), by and among Inventergy Global,
Inc. (the “Company”) and TCA Global Credit Master Fund LP (“TCA”), among others.

 

As of the date hereof, certain documents and other conditions precedent
necessary to close and fund the amounts contemplated by the Purchase Agreement
have not yet been received. As a courtesy to the Company, TCA has agreed to
close and fund, notwithstanding the absence of the delivery of such documents
and conditions precedent, provided, however, that the below-listed documents and
conditions precedent are delivered to TCA and/or its counsel following the date
hereof.

 

The Company hereby agrees to provide the following documents to TCA and/or its
counsel on or before the respective dates for each, as noted below, all of which
must be acceptable to the TCA and its counsel, in their sole and absolute
discretion. The Company agrees that failure of the Company to provide the
below-listed items, or any one of them, on or before the respective dates
listed, shall constitute an immediate Event of Default under and pursuant to the
terms of the Purchase Agreement.

 



Post-Closing Item Description   Date Due      

The Company shall deliver to TCA, and shall cause all of its subsidiary entities
to deliver, any and all original signatures not delivered on the date hereof, as
requested by TCA in its sole and absolute discretion. 

  January 8, 2018      

The Company shall deliver to TCA, and shall cause all of its subsidiary entities
and banks to deliver, copies of duly executed deposit account control
agreements, as requested by TCA in its sole and absolute discretion.



  January 8, 2018      

The Company shall deliver to TCA a legal opinion acceptable to TCA in its sole
and absolute discretion.



  January 8, 2018      

 



 

 





 

The Company shall deliver to TCA original stock certificates representing all of
the shares (or original membership unit certificates representing all of the
membership units, as applicable) which have been pledged to TCA in connection
with the Purchase Agreement.   January 8, 2018       The Company shall cause its
transfer agent to execute and deliver the Transfer Agent Instruction Letter.  
January 8, 2018       Re-execute and notarize such documents as hereafter
requested by TCA.   January 8, 2018





 



[signature page follows]



 



 

 

 



By its execution hereof, the undersigned hereby agrees to the terms and
conditions of this letter agreement.



 

 

Very truly yours,

      INVENTERGY GLOBAL, INC.         By: /s/ Joseph Beyers   Name: Joseph
Beyers   Title: Chief Executive Officer

 



 

 

 



ACCEPTED AND AGREED:

 

TCA GLOBAL CREDIT MASTER FUND, LP

 

 

By: TCA Global Credit Fund GP, Ltd.,    

Its: General Partner

              By: /s/ Robert Press   Name: Robert Press   Title: Director  

 



 

